Citation Nr: 0941322	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-21 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
1991, for the assignment of a 100 percent rating for complex 
partial seizures with pseudoseizures and associated dementia.

2.  Entitlement to service connection for bihemispheric small 
vessel vascular disease claimed as secondary to service-
connected complex partial seizures with pseudoseizures and 
associated dementia.

3.  Entitlement to service connection for cerebrovascular 
dementia claimed as secondary to service-connected complex 
partial seizures with pseudoseizures and associated dementia.

4.  Entitlement to service connection for brain damage 
claimed as secondary to service-connected complex partial 
seizures with pseudoseizures and associated dementia.

5.  Entitlement to service connection for lacunar infarcts, 
claimed as arterial corrosion and claimed as secondary to 
service-connected complex partial seizures with 
pseudoseizures and associated dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962, from October 1962 to August 1965, and from November 
1965 to October 1978.  The appellant is his wife and 
fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2005 rating 
decisions of the RO in St. Louis, Missouri, which denied an 
earlier effective date for the 100 percent rating for complex 
partial seizures with pseudoseizures and associated dementia, 
and denied service connection for the remaining disabilities.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7l07(a)(2) (West 2002). 
The issue of entitlement to an effective date earlier than 
July 31, 1991, for the assignment of a 100 percent rating for 
complex partial seizures with pseudoseizures and associated 
dementia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the Veteran's current bihemispheric small vessel 
vascular disease and the appellant's service connected 
complex partial seizures with pseudoseizures and associated 
dementia disability, and is not related to any incident of 
service, including the 1966 head injury.

2.  The preponderance of the evidence is against a causal 
link between the Veteran's current cerebrovascular dementia 
and the appellant's service connected complex partial 
seizures with pseudoseizures and associated dementia 
disability, and is not related to any incident of service, 
including the 1966 head injury.

3.  The preponderance of the evidence is against a causal 
link between the Veteran's current brain damage and the 
appellant's service connected complex partial seizures with 
pseudoseizures and associated dementia disability, and is not 
related to any incident of service, including the 1966 head 
injury.

4.  The preponderance of the evidence is against a causal 
link between the Veteran's current lacunar infarcts and the 
appellant's service connected complex partial seizures with 
pseudoseizures and associated dementia disability, and is not 
related to any incident of service, including the 1966 head 
injury, nor were they manifest within one year of service.

CONCLUSIONS OF LAW

1.  The Veteran's bihemispheric small vessel vascular disease 
was not incurred in or aggravated by active service, nor is 
it due to or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The Veteran's cerebrovascular dementia was not incurred 
in or aggravated by active service, nor is it due to or 
aggravated by a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The Veteran's brain damage was not incurred in or 
aggravated by active service, nor is it due to or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  The Veteran's lacunar infarcts, claimed as arterial 
corrosion, were not incurred in or aggravated by active 
service, nor are it due to or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her or the 
Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2004 satisfied the duty to notify 
provisions, excepting the degree of disability; and effective 
date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Appropriate notice was 
provided in a March 2006 letter.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice in March 2006, she was 
provided a year to respond with additional argument and 
evidence and the claim was readjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
March 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2004 medical 
examination to obtain an opinion as to whether the Veteran's 
small vessel vascular disease, cerebrovascular dementia, 
brain damage and lacunar infarcts was related to his service 
connected seizure disability.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  This 
opinion is in accord with the other medical evidence.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that the Veteran has a variety of 
brain disorders as a result of his service connected seizure 
disorder.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran receives regular treatment for a variety of 
conditions.  A July 2004 MRI shows that the Veteran has 
involutional change/atrophy of the cerebrum, lacunar infarcts 
of the basal ganglia bilaterally.  An August 2001 treatment 
note from his private neurologist, Dr. S., shows a diagnosis 
of small vessel vascular disease.  The records from Dr. S. 
and VA show significant dementia.  

As described in the Issues on the cover page of this 
decision, the Veteran is already in receipt of service 
connection for dementia associated with the seizure disorder.  
That was granted in a November 2002 rating decision which is 
not on appeal.  The Board will consider whether the Veteran 
has further dementia which may be service connected.  

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The Veteran's service connected seizure disorder has been 
discussed at length.  The remaining question is whether any 
of the claimed disorders may be associated with the service 
connected disability.  

The appellant has claimed the Veteran has four disabilities 
as a result of the seizure disorder, small vessel vascular 
disease, cerebrovascular dementia, brain damage and lacunar 
infarcts.  With respect to the appellant's contentions that 
the Veteran has additional brain disability as a result of 
his seizure disorder, the Board acknowledges that the 
appellant is competent to give evidence about what she 
observes about the Veteran.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  The existence of small vessel vascular 
disease, brain damage and lacunar infarcts are not observable 
to the layperson and were found after medical imaging.  The 
Veteran's dementia would have been observable, but the cause 
of each of these disabilities is well beyond a layperson to 
assess.  The appellant is not competent to offer nexus 
evidence on the cause of these conditions.  See Rucker.  

The medical evidence shows that most of these conditions are 
not related to the seizure disorder.  A July 2004 MRI report 
indicates that the Veteran has age associated involutional 
change/atrophy.  Dr. S. sent a July 2004 letter to VA on 
behalf of the appellant.  He indicated current diagnoses of 
small vessel vascular disease and central and cortical 
atrophy.  He stated that the small vessel disease was most 
likely a manifestation of the Veteran's age.  He stated that 
it may not be related to his cognitive deficits and seizure 
disorder which abruptly appeared while in service in Vietnam.  
The letter shows that Dr. S. believes that the Veteran's 
seizure disability was the result of Agent Orange exposure 
and that it manifested quickly, which is not the case.  

A December 2004 VA examination was performed in connection 
with these claims.  The examiner conducted a full review of 
the claims file and interview with the appellant and the 
Veteran.  The examiner indicated that the small vessel 
disease was not likely related to the seizures, agreeing with 
Dr. S.  The lacunar infarcts were described as a kind of 
small stroke, which was related to the vascular disease and 
not the seizures.  The Veteran's dementia was thought to be 
the result of the vascular disease and lacunar infarcts, 
though the seizure medication may be contributing.  The 
examiner noted the brain damage was thought to be due to the 
small vessel disease.  The examiner observed that the 
Veteran's history of hypercholesterolemia may be a 
contributing factor to the development of the small vessel 
disease.

The Board notes that the VA examiner agreed with Dr. S. with 
a better record.  The examination report reveals that the VA 
examiner was aware of the process of original onset of the 
seizure disorder.  Both medical opinions are against a 
relationship between the seizure disorder and the small 
vessel disease, lacunar infarcts, additional dementia, and 
his cerebral atrophy.  The Board finds that the preponderance 
of the evidence is against the relationship.  Service 
connection on a secondary basis must be denied.  See Allen, 
supra.  

The Board has also considered service connection on a direct 
basis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran received a thorough evaluation during service, 
including medical imaging.  The lacunar infarcts, small 
vessel disease and dementia were not present during service.  
These have been attributed to the aging process and his 
history of hypercholesterolemia, not to a traumatic injury.  
Possible right temporal lobe atrophy was referenced during 
service.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and brain hemorrhage (cerebrovascular 
accident, stroke or infarct) becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The lacunar 
infarcts were not apparent until decades after service.  The 
presumption is not applicable.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bihemispheric small 
vessel vascular disease claimed as secondary to service-
connected complex partial seizures with pseudoseizures and 
associated dementia is denied.

Entitlement to service connection for cerebrovascular 
dementia claimed as secondary to service-connected complex 
partial seizures with pseudoseizures and associated dementia 
is denied.

Entitlement to service connection for brain damage claimed as 
secondary to service-connected complex partial seizures with 
pseudoseizures and associated dementia is denied.

Entitlement to service connection for lacunar infarcts, 
claimed as arterial corrosion and claimed as secondary to 
service-connected complex partial seizures with 
pseudoseizures and associated dementia is denied.




REMAND

The substance of the appellant's claims and arguments is that 
the Veteran was entitled to a 100 percent rating the moment 
he separated from service in October 1978.  

The appellant's claim is barred in its original form as a 
matter of law.  The appellant filed an October 2004 claim on 
the Veteran's behalf for an earlier effective date for the 
appellant's service connected complex partial seizures with 
pseudoseizures and associated dementia.  A schedular 100 
percent rating had been assigned, effective September 25, 
2001, in a November 2002 rating decision.  Notice of that 
decision was sent in December 2002.  A rating decision is 
final as of one year following notice of the decision, here 
in December 2003.  See 38 U.S.C.A. § 7104 (2002).  To prevent 
finality from attaching, a Notice of Disagreement must be 
filed within the one year period.  See 38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2009).  The next communication 
from the Veteran and the appellant was received by the RO in 
April 2003.  The appellant requested reopening of the claim 
because it may have been caused by herbicide exposure.  
Service connection having already been established, the 
appellant was contacted to determine what, if anything, was 
being claimed.  A May 2003 contact log indicated that the RO 
spoke to the Veteran's caretaker.  The caretaker indicated 
that the appellant had filed the claim for informational 
purposes.  A notice of disagreement is a communication 
indicating disagreement with a rating determination and 
expressing an intent to appeal.  The April 2003 statement 
does not disagree with the November 2002 rating decision.  No 
other communication was received until a May 2004 claim for 
secondary service connection for the disabilities discussed 
below and the October 2004 claim for an earlier effective 
date.  The November 2002 rating decision is final.  See 
38 U.S.C.A. § 7104.  

Generally, once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While VA had 
permitted "free-standing" earlier effective date claims in 
the past, the Rudd holding foreclosed the appellant's claim 
after the appellant had filed the claim and initiated an 
appeal.  The RO indicated as much to the appellant and she 
and her representative recharacterized their arguments to 
include clear and unmistakable error (CUE).  Another 
exception exists.  At the time the appellant filed the 
earlier effective date "claim", regulation provided that, 
where new evidence is submitted, consisting of pertinent 
supplemental service department report, after a decision has 
become final, the former decision will be reconsidered 
without regard to the provisions relating to new and material 
evidence.  38 C.F.R. § 3.156(c) (2006).  This regulation was 
revised in September 2006, to a more stringent standard.  See 
38 C.F.R. § 3.156(c)(2009).  The Board will apply the version 
more favorable to the appellant.  

In March 2006, the appellant submitted a set of service 
treatment records that had not been previously associated 
with the file.  These are comprised of November 1975 private 
evaluations conducted for seizures while the Veteran was 
stationed in Germany.  As the evaluations were performed by a 
German doctor, the records are also in German.  The appellant 
has provided translations.  The Board notes that the 
regulation specifically mentions service treatment records 
that had not been previously associated.  These, clearly, 
were generated by an outside provider.  The headings indicate 
that the Veteran was referred by the Army and the evaluation 
was addressed to an Army physician.  The Board finds that 
these were consultation exams prepared for the military and 
should be considered service treatment records.  Accordingly, 
the Board concludes that the finality of the intervening 
decisions the February 1979 rating decision should be set 
aside for consideration of the claim de novo.  

In light of this determination, the Board cannot proceed.  
The appellant and her representative formulated their 
arguments based on the limited basis available under CUE 
review.  Furthermore, the RO has not considered this claim on 
a de novo basis in the first instance.  The appellant and the 
Veteran would be prejudiced by Board action in this instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board must 
remand for initial RO adjudication.

Due to a change in law, the relevant effective date is not 
September 25, 2001, as identified by the appellant and the 
RO.  The Veteran is service connected for only one 
disability.  On the basis of that disability, he received a 
60 percent schedular rating and a total rating based on 
individual unemployability (TDIU), effective July 31, 1991, 
in October and December 1991 rating decisions.  Under the 
recent case of Rice v. Shinseki, in situations involving 
veterans who seek TDIU concomitant with a higher rating for a 
single service connected disability, TDIU is not a separate 
claim, rather it is an alternative basis for a maximum 
rating.  22 Vet.App. 447 (2009).  Thus, the Veteran has been 
in receipt of a 100 percent rating on the basis of his 
service connected disability for eighteen, not eight, years.  
To comply with Rice, the Board has recharacterized the issue 
on appeal to reflect the July 31, 1991, grant of TDIU.  The 
Board notes that the appellant has always argued that the 
Veteran was entitled to a 100% rating since discharge, 
focusing on the 1979, 1982, and 1985 rating decisions.  The 
Board concludes that the appellant and Veteran are not 
prejudiced by this change.  See Bernard, supra.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
the merits.  If the benefits sought are 
not granted, the appellant and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


